Title: Enclosure: Victor Adolphus Sasserno to Stephen Cathalan, 14 August 1817
From: Sasserno, Joseph Victor Adolphus
To: Cathalan, Stephen (Etienne)


            
              Sir
              Nice the 
              14th august 1817
            
            Seeing that you have the Kindness to be concerned in my favour I take the liberty to answer to your honoured and obliging letter which mr Spreafico has communicated me. You desire of him Some informations on the commercial relations of Nice With the Unite-States of America—, and on the quantity of ships, belonging to that country, that touch at our port; to this; I’ll tell you, Sir, that its commercial business, till now, have been of little consequence and the arrivals not frequent; but the liberty of Seas will certainly render its rapports more importants; besides we have every winter a great deal of foreigners, and among them, there are allways Some American families (Unite-States) We expect for many  of them this year; they are often troubled for their pass-ports, and obliged to make Steps, that a consul will do them avoid. In Short, we have a consul of every nation; excepting Swedin and Denmark, (who will be Soon named) this does prove that Nice is to be considered as well for its port as for its position on the frontiers.
            Excuse, Sir, the trouble I cause you, and be certain, that I shall ever retain the remembrance of your complaisance with the most lively and real Sentiments of gratitude, therefore I dare Say me
            
              Sir! your most obedient and most humble Servant.
              Victor Adolphus Sasserno
            
          